DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-19, the prior art does not teach “…a data input circuit, a time selection circuit, and a current control circuit, wherein the data input circuit is connected to the time selection circuit, and is configured to receive display data and partition the display data according to a gray scale demarcation point to obtain a data partition, to which the display data belongs, among M data partitions obtained based on a range of the display data, and the M data partitions respectively correspond to M output durations; the time selection circuit is connected to the data input circuit and the current control circuit, and is configured to determine an output duration corresponding to the display data according to the data partition to which the display data belongs, and output the display data to the current control circuit within the output duration; and the current control circuit is connected to the time selection circuit, and is configured to determine a driving current flowing through a light-emitting element, corresponding to the display data, according to the display data and output the driving current based on the output duration corresponding to the display data, where M is an integer greater than 1”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quan et. al. [2021/0174740], Miura et. al. [2020/0260056], Kuo et. al. [2018/0268761], Kim et. al. [2013/0307838], Sasaki et. al. [2012/0179923], Morita [2010/0302266].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625